Case 15-14956-abl   Doc 322-1   Entered 02/11/19 11:40:38   Page 1 of 4




                    EXHIBIT 1




                    EXHIBIT 1
          Case
           Case15-14956-abl
                15-14956-abl Doc
                              Doc322-1
                                  319 Entered
                                       Entered01/25/19
                                               02/11/1914:04:50
                                                        11:40:38 Page
                                                                  Page12ofof34
       /7# 3FW
     LARSON ZIRZOW & KAPLAN, LLC
     MATTHEW C. ZIRZOW, ESQ., NV Bar No. 222
     E-mail: mzirzow@lzklegal.com
     850 E. Bonneville Ave., Las Vegas, Nevada 89101
     Tel: (702) 382-1170 / Fax: (702) 382-1169
     Attorneys for Reorganized Debtors
 1
     Name, Address, Telephone No., Bar Number, Fax No. & E-mail address
 2

 3
                                        UNITED STATES BANKRUPTCY COURT
 4
                                                        DISTRICT OF NEVADA
 5
                                                               ******
 6
                                                                  )
 7   In re:                                                       )     BK- S-15-14956-abl
                                                                  )     Chapter 11
 8                                                                )
              MARC JOHN RANDAZZA                                  )     DEBTOR’S CERTIFICATE OF
 9                                                                )     COMPLIANCE WITH CONDITIONS
                                                                  )     RELATED TO ENTRY OF INDIVIDUAL
10                                                                )     CHAPTER 11 DISCHARGE
                                                       Debtor(s). )
11                                                                )     Hearing Date: N/A
                                                                  )     Hearing Time: N/A
12
                                The debtor, MARC JOHN RANDAZZA                  , in the above captioned chapter
13
     11 case hereby certifies as follows:
14
                     1.         The debtor has made all payments under the plan.
15
                     2.         Compliance with 11 U.S.C. Section 1141(d)(5)(C):
16
                                G
                                ✔         The debtor has not claimed an exemption under 11 U.S.C. Section
17
                                          522(b)(3) in an amount in excess of $1, 75 in property of the kind
18
                                          described in 11 U.S.C. Section 522(p)(1); or
19

20
                                G          The debtor has claimed an exemption under 11 U.S.C. Section 522(b)(3)
21
                                          in an amount in excess of $1, 75 in property of the kind described in
22
                                          11 U.S.C. Section 522(p)(1) but there is no pending proceeding in which
23
                                          the Debtor may be found guilty of a felony of a kind described in 11
24
                                          U.S.C. Section 522(q)(1)(A) or found liable for a debt of the kind
25
                                          described in 11 U.S.C. Section 522(q)(1)(B).
26
     Case
      Case15-14956-abl
           15-14956-abl Doc
                         Doc322-1
                             319 Entered
                                  Entered01/25/19
                                          02/11/1914:04:50
                                                   11:40:38 Page
                                                             Page23ofof34




 1         .    Certification regarding completion of financial management course:

 2

 3               G
                 ✔      Completion of Official Bankruptcy Form B23 “&HUWLILFDWLRQ$ERXWD

 4                      )LQDQFLDO0DQDJHPHQW&RXUVH” is not required because one or both of

 5                      thestatements apply:

 6

 7

 8                      Statement 1: The confirmed plan does not provide for the liquidation of

 9                                    all or substantially all of the property of the estate; or

10

11                      Statement 2: The debtor is engaging in business after consummation of

12                                    the plan.

13

14               G      Completion of Official Bankruptcy Form B23 “&HUWLILFDWLRQ$ERXWD

15                      )LQDQFLDO0DQDJHPHQW&RXUVH” is required because both of the

16                      followingstatements apply:

17

18

19                      Statement 1: The confirmed plan provides for the liquidation of all or

20                                    substantially all of the property of the estate; and

21

22                      Statement 2: The debtor does not engage in business after

23                                    consummation of the plan.

24

25

26

                                                2
        Case
         Case15-14956-abl
              15-14956-abl Doc
                            Doc322-1
                                319 Entered
                                     Entered01/25/19
                                             02/11/1914:04:50
                                                      11:40:38 Page
                                                                Page34ofof34




 1   I declare under penalty of perjury that the information provided in this Certificate is true and

 2   correct.

 3

 4

 5              Date:_______________________
                     January 24, 2019                          /s/ Marc John Randazza

 6                                                             Debtor

 7

 8                                                             ____________________________

 9                                                             Joint Debtor

10
     5IJTGPSNOFFETUPCFGJMFEPOUIFEPDLFU"DPQZPGUIJTGPSNOFFETUPCFBUUBDIFEBTBOFYIJCJUUP
11   UIFNPUJPOGPSFOUSZPGEJTDIBSHF BOEOPUJDFEUPBMMDSFEJUPST

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                       3
